Citation Nr: 1518124	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes cavus with bilateral ankle joint contracture. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes cavus with bilateral ankle joint contracture.

3. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes cavus with bilateral ankle joint contracture. 

4. Entitlement to an initial rating in excess of 10 percent for the period prior to December 12, 2012, and in excess of 30 percent thereafter for bilateral pes cavus with bilateral ankle joint contracture.  

5. Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for pes cavus, bilateral with bilateral ankle joint vontracture (hereinafter "bilateral foot disability), and bilateral hearing loss, and assigned 10 percent and 0 percent evaluations, respectively, effective June 15, 2010.  The Veteran submitted a notice of disagreement in March 2011; a statement of the case was issued in June 2012; and a VA Form 9 was submitted in July 2012.  

In March 2013, the RO granted an increased rating of 30 percent, effective December 12, 2012, for pes cavus, bilateral with bilateral ankle joint contracture.  But see, AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge in March 2015 and a transcript of that hearing is of record.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral knee and lumbar spine disabilities, entitlement to service connection for a bilateral hip disability, and entitlement to an initial rating in excess of 10 percent for the period prior to December 12, 2012, and in excess of 30 percent thereafter for bilateral pes cavus with bilateral ankle joint contracture, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

At the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of a claim for entitlement to an initial compensable rating for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal - Increased Rating for Hearing Loss

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2014).  Withdrawal may be made in writing or on the record at a hearing by the appellant or the authorized representative. 38 C.F.R. § 20.204 (2014).

In this case, the Veteran perfected two issues for appeal - namely, entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to a higher rating for pes cavus (the latter of which is addressed in the remand portion below).  The Veteran requested a Board hearing that was held in March 2015; the issue pertaining to an increased rating for hearing loss (although mistakenly identified as a claim for service connection for hearing loss) was withdrawn by the Veteran.  Therefore, there is no allegation of error of fact or law for appellate consideration.  Thus, the claim must be dismissed.


ORDER

The claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

Manlincon Issues 

Regarding the claims of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral knee disability and lumbar spine disabilities, and entitlement to service connection for a bilateral hip disability (all claimed as secondary to the service-connected bilateral foot disability), the Veteran has submitted a December 2014 Notice of Disagreement with the November 2014 rating decision.  To date, it is not shown that the Veteran has received a Statement of the Case related to these issues; therefore, these claims must be remanded for compliance with Manlincon v. West, 12 Vet. App. 238. 

Increased Rating Claim - Bilateral Foot Disability

The Veteran seeks a higher initial rating for his service-connected bilateral pes cavus, with bilateral ankle joint contracture.  This disability is currently rated as 10 percent disabling for the period prior to December 12, 2012, and 30 percent disabling thereafter under Diagnostic Code 5278 (claw foot/pes cavus).  During his hearing before the undersigned, he specifically averred that a rating in excess of 30 percent was warranted throughout the entire period on appeal (i.e., since June 2010).  See Hearing Transcript, p. 10.  He also asserted that separate ratings for his ankles should be assigned based on separate and distinct manifestations of the service-connected foot/ankle disability.  

The Veteran was last afforded a VA foot examination in December 2012.  During his Board hearing, he requested that he be scheduled for a new VA examination to assess the current nature/severity of his foot disability.  Additionally, in October 2013, he submitted a private examination report (also dated in October 2013) from Dr. A. (a podiatrist), the findings of which suggest that his foot disability may have worsened since it was last assessed by VA examination in December 2012.  The Board thus finds that a current VA examination is necessary to adequately evaluate the claim. Snuffer v. Gober, 10 Vet. App. 400 (1997) Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Further, the record is not sufficient for the Board to determine whether the Veteran currently has bilateral ankle disabilities that are separate and distinct from his service-connected bilateral foot disability. (See, e.g., 38 C.F.R. §   5278, which, in part, contemplates ankle symptomatology).  Accordingly, the Veteran should be scheduled for a new VA foot/ankle examination(s) as indicated below. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA medical records pertaining to treatment and evaluation of the bilateral foot/ankle disability dated since September 2012, along with any recent private treatment records appropriately identified by the Veteran. 

2. Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral pes cavus with bilateral ankle joint contracture.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner is to be provided access to the Virtual VA and VBMS paperless claims files.

In accordance with the latest worksheets for rating the feet/ankles, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his foot and ankle disability/disabilities.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion expressed.

The examiner specifically should opine as to whether the Veteran's bilateral ankle joint contracture is a wholly separate condition than his bilateral pes cavus that results in independent symptomatology or, whether these disabilities are related resulting in overlapping symptomatology (noting that DC 5278 contemplates, in part, ankle symptomatology).  If the ankle joint contracture is, in fact, a wholly separate condition, the examiner should specifically identify the bilateral ankle symptoms (e.g., ankylosis, limited motion, malunion - see DCs 5270 -5275, or arthritis) associated therewith.  

Further, any disabling manifestations specifically attributable to the Veteran's service-connected bilateral pes cavus with bilateral ankle joint contracture must be fully outlined and differentiated from symptoms caused by any nonservice-connected bilateral foot disorders (i.e., diabetes). 

The examiner should explain in detail the underlying rationale for any conclusion reached.

3. Thereafter, the AOJ should readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

4. The Veteran must be provided a Statement of the Case (SOC) on the issues of: (i) whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability, to include as secondary to the bilateral foot disability; (ii) whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability, to include as secondary to the bilateral foot disability; and (iii) entitlement to service connection for a bilateral hip disability, to include as secondary to the bilateral foot disability.  If and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


